﻿210.	At the outset I wish to extend to Mr von Wechmar, of the Federal Republic of Germany, congratulations on his unanimous election to the presidency of the thirty-fifth session. The confidence that the Assembly has shown by electing him to that high office is an expression of the international community's acknowledgement of his outstanding political and diplomatic qualities and the recognition of the important role played by the Federal Republic of Germany in the maintenance of international peace and security. Its efforts are evidenced by the ever-expanding bilateral relations with other countries as well as by its active role as a member of the European Community in the family of nations.
211.	My country attaches great importance to its friendship with the Federal Republic of Germany, which is based on co-operation and mutual respect. I am confident that Mr. von Wechmar's extensive experience and diplomatic acumen will contribute to ensure a judicious and constructive dialogue aimed at the solution of the various questions on this session's agenda.
212.	I also wish to express our deep gratitude to his predecessor, Mr. Salim Ahmed Salim, who shouldered the arduous task of presiding over the thirty-fourth session and several special sessions. His exemplary qualities and dedicated leadership in grappling with the most complex issues earned him the respect and admiration of the United Nations. These sentiments we feel in equal measure for his friendly and esteemed country, the United Republic of Tanzania, and for the great continent of Africa as a whole.
213.	I wish to take this opportunity to acknowledge with profound appreciation and gratitude the tireless efforts of the Secretary-General, Mr. Kurt Waldheim, to augment the effectiveness of the United Nations system in preserving peace, stability and justice throughout the world. Those achievements have entailed incessant efforts with a view to restructuring relationships in the economic, social and cultural fields on the basis of greater equality among nations.
214.	We have learned with deep regret of the tragic death of Mr. Masherov, one of the eminent leaders of the USSR and First Secretary of the Central Committee of the Communist Party of Byelorussia. On behalf of the Government and people of Jordan, I extend to the peoples of the USSR our sincere condolences on the loss they have suffered with the passing of that great man. I would request our colleagues in the delegation of the Byelorussian SSR to convey our heartfelt sympathy to Mr. Masherov's family.
215.	My country supports unswervingly the struggle of all peoples to attain freedom. It is with deep joy that I convey the congratulations of His Majesty King Hussein and the Government and people of Jordan to the Republic of Zimbabwe and its people, and extend a hearty welcome to that Republic on its accession to membership in the community of nations. We are confident that it will play its rightful part in supporting the causes of freedom, progress and peace.
216.	I also wish to welcome to membership in the United Nations the State of Saint Vincent and the Grenadines and to address our sincere congratulations to its delegation.
217.	The report of the Secretary-General on the work of the United Nations deserves our highest commendation. It is an objective appraisal of the current world situation and of the achievements in and the obstacles that impede progress in the political and economic fields.
218.	The substantial progress and agreement achieved at the ninth session of the Third Conference on the Law of the Sea, held last August, concerning the law of the sea and the exploitation of the resources of the seas and the oceans are truly a landmark in the annals of the United Nations.
219.	My Government shares the Secretary-General's concern, reflected in his report, pertaining to the important issues of which the United Nations is seized. In the words of the Secretary-General:
"It is rightly a matter of general concern that the decisions of the Security Council and the resolutions of the General Assembly often go unheeded, so that problems which should have been brought under control persist, proliferate and pose continual threats to international peace.''
220.	We also agree with his comment that "the will of the majority in the United Nations has too often been flouted and that the reasonable demands of its resolutions have been ignored".
221.	This serious difference in the visualizing of international issues indicates two diametrically contradictory positions. The first is based on the free expression of the views of the majority of Member States on questions relating to peace and the right of all peoples to self-determination; the second is based on power politics and the imposition of faits accomplis, which some States continue to practise in the mistaken belief that such a course is the best way to solve conflicts.
222.	In spite of the gravity of the situation, our faith in the collective judgement of that majority and the moral weight it brings to bear upon the work of the United Nations will have an increasing impact on the role of the Organization in preserving world peace and the political, economic and social advancement of mankind.
223.	The accelerating arms race and the ever-increasing threat of destructive wars have been and continue to be the nightmare which overshadows the fate and future of all peoples. That is the stark reality, in spite of the bitter experiences we have passed through and notwithstanding all the decisions and resolutions which the United Nations has adopted and which reject the use of force and advocate peaceful means for the settlement of international conflicts.
224.	The policy of dividing the world into spheres of influence has created international tensions which have compelled the countries of the third world to seek the protection of their national interests by arming themselves inordinately, quantitatively and qualitatively, beyond their means and at the cost of undermining their own progress and economic and social betterment.
225.	The enormity of this tragic situation is illustrated by the fact that the arms race has imposed upon the world the expenditure of more than $500 billion in 1980. A sizeable proportion of that wasteful expenditure has been borne by the countries of the third world. The denial to the poor countries of the third world of a propitious atmosphere for concentrating on internal development and their propulsion into the arena of international conflict which threatens their very existence have forced them to focus their primary energies on the paramount issue of survival.
226.	Disarmament is imperative to the peace and security of the world. The negotiations on the limitation of strategic weapons and the Helsinki Final Act" are steps which, we hope, will transform relations among nations from "power politics" to wider levels of detente which will find concrete expression in scientific, cultural, economic and human cooperation.
227.	It is our earnest hope that the second review session of the Conference on Security and Co-operation in Europe, to be held at Madrid, will provide a new opportunity to achieve a modus vivendi for consolidating co-operation and peaceful co-existence in other parts of the world. This is particularly the case as Europe is presently called upon to play its rightful role in building international peace and security and also to promote balanced relations between the two superpowers.
228.	Jordan is deeply concerned about the dangers of nuclear proliferation and fully supports the United Nations efforts in the field of non-proliferation. In that context it is our earnest hope that the world Organization will succeed in guaranteeing that the Middle East remains a nuclear-free zone. This has assumed greater urgency since the development of a nuclear arsenal at its centre, in Israel, which still believes that hegemony, expansion and aggression are the overriding principles of its policy. That is amply demonstrated in the occupied Arab territories; it is also exemplified in the aggression against Lebanon's sovereignty and territorial integrity. The tragedy which has befallen its people and the effectiveness of the role of the United Nations there have become an acid test of the extent of our adherence to the principles of the Charter.
229.	One of the most important and urgent issues confronting the international community is the establishment of a new economic order, on a more just and equitable basis, to supplant an inherited and outdated economic system which was created under conditions different from those which exist today. The international economic order has reached a stage of crisis where our aspirations to find appropriate solutions can only be described as a struggle for the survival of the human race, particularly in the least developed parts of the world. Abject poverty, ignorance and disease are becoming an increasing threat to whole societies. Drought and desertification are menacing other societies in Africa and Asia.
230.	In spite of the alarming magnitude of the situation, it has failed to galvanize adequately the political wills of the developed countries to an extent commensurate with the magnitude of the challenges. It has failed to lay down new moral imperatives based on justice, equity and solidarity among nations.
231.	My delegation believes that the United Nations has a central role to play in a basic restructuring of the existing international economic order and the establishment of a new one. We also believe that there should be a moral order to guide relations between the developed and the developing countries. It is also our conviction that international trade is impaired because of the unjust principles on which GATT is based.
232.	We believe that the new international economic order must be directed to ensure coherent and well balanced food security for the whole international community. To that end, modern technology should be directed towards arresting the problems of desertification, reclamation of unused lands and development of water resources.
233.	Jordan attaches considerable importance to regional co-operation among developing countries and is contributing to its application in accordance with the recommendations of the special session of the Arab Economic and Social Council which met at Amman on 6 July this year. Jordan stresses the imperative need to apply such regional cooperation in various other geographical regions as complementary to and not as a substitute for international co-operation.
234.	We have followed with keen attention the proceedings of the eleventh special session, devoted to development and international economic co-operation, which concluded its work on 15 September last. We have also considered with the utmost attention the recommendations issued by that special session. We wish to express Jordan's deep satisfaction that the emergency aid to the least developed countries, previously proposed by the Secretary-General, was unanimously approved. We also noted with satisfaction the consensus among Member States regarding the imperative need to proceed forthwith with the adoption of the new International Development Strategy for the Third United Nations Development Decade.
235.	Notwithstanding our disappointment over the failure to achieve consensus in the interrelated field of global negotiations, we hope that negotiations concerning the differences between the developed and the developing countries will be resumed in the course of the current session.
236.	Inspired by its Arab and Islamic legacy, Jordan ardently believes in human rights as a lofty and all- encompassing goal which must be attained without any discrimination. It should be kept apart from varying ideological struggles. It is therefore deeply dismaying to see the cause of human rights practised selectively.
237.	The deprivation of a whole people, the Palestinian people, of their most fundamental right to self- determination in their homeland is therefore a matter which evokes perplexity and deep concern.
238.	The denial of fundamental Palestinian rights is all the more obnoxious as that denial comes from a State which had misguided the world into thinking that it was an oasis of democracy. It had also for a while deceived public opinion in the West into thinking that it was a centre of freedom and justice in the Middle East.
239.	The Western world, weighed down by a guilty conscience, has for some time been led to believe that Israel must be created, sustained and consolidated to atone for the misdeeds of the Nazis against the Jews. It is incredible that Israel itself, which has incessantly reminded the world that the Jews were among the victims of Nazism, should today be practising the ugliest forms of fascism and racism against the Palestinian people. The numerous reports issued by fact-finding commissions of the Security Council, the General Assembly and many other bodies have revealed the ideological and behavioural practices which dominate the Israeli mentality and which match in magnitude the ugly practices of the racist South African regime in its policy of apartheid.
240.	It is incumbent on us to warn of the grave consequences which will ensue from the existing collaboration between the two racist regimes of Israel and South Africa in the political, cultural, economic and military fields. The collaboration has extended to the nuclear field in the exchange of uranium and technical know-how. Its most telling manifestation has been the combined atomic explosion in the Indian Ocean, which poses a threat to international peace and security.
241.	We subscribe to the Secretary-General's assessment that the situation in the Middle East continues to be the central issue in the international situation and is of paramount importance to the political and economic stability of the world.
242.	Arab efforts have therefore been directed towards the achievement of a just and comprehensive peace in the region, within a framework acceptable to the international community. On the other hand, we find Israeli practices which are prompted by a mentality based on aggression, hegemony and expansion. This was clearly asserted in the statement by Israel's former Minister for Foreign Affairs, General Moshe Dayan, in which he said that his connotation of security for Israel was that its limit was coterminous with the farthest spot on which an Israeli soldier stood. It has also been reflected in the latest Knesset resolution declaring the Holy City of Jerusalem as the unified capital of Israel. It is likewise manifested in the expenditure of the equivalent of $3 billion, or roughly 15 per cent of Israel's annual budget, for the construction of new settlements, in addition to supporting expenditures to sustain those colonies.
243.	Israel's massive military build-up in consequence of the material, military and moral support of some Powers, and specifically of the United States of America, has created a security imbalance in the region and has enabled Israel to achieve predominance. In consequence, Israel has unabashedly persisted in its defiance of the international will and in refusing to implement the resolutions of the General Assembly and the Security Council. It has simultaneously implemented its ideology of expansion and of exclusivism, in which the legitimate Palestinian presence in Palestine and the Arab region around it is regarded as a human and material barrier which must be destroyed and overcome to enable Israel to achieve its long-standing plans to consolidate its hold on the lands which it occupied by means of colonization and expulsion of the inhabitants, achieved through all military and political forms of terrorism.
244.	In describing the situation which prevails to this Assembly, Jordan warns that its continuance will have a great bearing on international peace and security.
245.	Israel's declaration of Holy Jerusalem as its unified capital, in defiance of Security Council resolution 478(1980) of 20 August last, is the climax of these heedless and dangerous illegal policies. The Knesset enactment has made the search for comprehensive and just peace virtually impossible. Moreover, it is Israel's declared intention to annex the occupied Golan Heights.
246.	Jordan, by virtue of its geographical location and its historical and national commitment to the Palestinian cause and the rights of its people, has faced the tragedy of Palestine with the optimum degree of responsibility. While the Palestinian people are to this day living victims of deprivation and dispersal from their homeland, Jordan has experienced the consequences of this human tragedy in its manifold political, military and economic dimensions.
247.	The Act of Unity between the Palestinian West Bank and Jordan of 24 April 1950 was but an expression of this national commitment. The Act of Unity unequivocally attests to Jordan's support for the historic rights of the Palestinian people and the preservation of all Palestinian rights, in any final settlement, in accordance with national aspirations, international justice and the right of the Palestinian people to self-determination.
248.	Inspired by its Arab national commitment, the Jordanian citizen has shared with his brethren whom aggression has dispersed an honourable life, his home, his school and also the trenches. Jordan has also shouldered and continues to shoulder the consequences of a human and a political issue which was created by unjust and misguided international action. Jordan's commitment to the Palestine cause has been expressed in its rejection of unjust resolutions which accorded legitimacy to the Zionist entity at the expense of the Palestinian people, in conditions which are all too familiar to this Assembly.
249.	Jordan's organic association with the Palestinian cause and its ramifications has always been clear-cut in its vision and its basic principles. Jordan has given clear support to all international efforts pertaining to the question of Palestine and the situation in the Middle East. Jordan has taken a positive attitude, subject to its declared principles, towards the various efforts aimed at achieving a just and comprehensive peace within an acceptable formula under which the international community could shoulder its responsibility for achieving a solution.
250.	Just as we have reacted positively and clearly to every genuine effort which might contribute to a just and comprehensive settlement of the question of Palestine and the situation in the Middle East, so we have reacted clearly and vehemently against the Camp David accords because this transaction runs counter to the vital rights and interests of all the parties concerned, with the exception of Israel.
251.	The framework of the Camp David agreements totally ignores the core of the issue, save for short-sighted and partial solutions; it repudiates the most elementary of the inalienable rights of the Palestinian people.
252.	Jordan furthermore regards the Camp David agreements as infringing the basic elements accepted by the international community for any comprehensive and just settlement, elements to which the Arab leaders committed themselves at their Summit Conference, held at Baghdad in November 1978,  where they laid down the minimum requirements for such a settlement: first, total Israeli withdrawal from the Arab territories occupied in 1967; secondly, the return of Arab Jerusalem to Arab sovereignty; and thirdly, recognition of the right of the Palestinian people to self-determination in their land and their national territory, under the leadership of the PLO.
253.	The best evidence of the failure of the Camp David agreements in tackling the question of peace—quite apart from its perpetuation of Israel's policy of the fait accompli and of separate agreements—is that the signatories to the framework agreements are suffering today a loss of direction. Some of those signatories have conceded that they have reached an impasse. That Camp David framework has encouraged Israel to ignore the General Assembly resolutions and the Security Council decisions, which are presumed to be binding upon all States. The Camp David framework has brought the region nearer to the perils of war, contrary to its declared purpose of leading the region in the direction of peace, for it has given Israel the opportunity to direct all its military forces against the other Arab fronts with a view to imposing its military dominance over them. Needless to say, it has also enabled Israel to consolidate its occupation and to impose the policy of the fait accompli.
254.	The positive and categorical resolutions adopted by the non-aligned movement, the Islamic Conference and the OAU and all other peace-loving States Members of the United Nations—whether through their own regional conferences or through their positions at the General Assembly—constitute the basic pillar in support of our legitimate and just rights.
255.	Jordan considers the Venice Declaration issued on 13 June this year by the European Community as reflecting a positive and responsible change which we hope will be further developed and articulated until it meets the aspirations of the Arab peoples and all peace-loving States. Europe's move on the correct path and its readiness to participate more actively towards a solution of the question of Palestine and the Middle East are a tangible demonstration of the European Community's heightened awareness of its international responsibilities in the cause of peace and in sparing the region the scourge of war, which will not be confined to the area but might threaten the world in its entirety.
256.	The Government of Jordan, as part of its efforts towards rectifying the wrongs that are still being perpetrated against Palestine and its people and as a manifestation of its commitment to international legitimacy, has, following consultations with its brethren, decided to request the General Assembly to seek an advisory opinion from the International Court of Justice concerning the Israeli practices and the legal status of the occupied Arab territories, whose character Israel is striving to obliterate, whose history is being assiduously distorted and whose occupation Israel is bent on consolidating by murder, annexation, Judaization and colonization.
257.	Jordan, as an Arab and Islamic country, is deeply pained by the fratricidal events that are currently occurring in our region between two neighbourly Islamic States. Jordan, whose adherence to resuscitating the Islamic identity is a cardinal principle of its policy, views Islamic solidarity as a vehicle for consolidating Islamic principles and values. This policy makes a salutary and effective contribution to the preservation of international peace and security.
258.	Jordan, inspired by its fidelity to the Charter of the United Nations and to the norms of international law and in its unequivocal national commitment, stands by the sister State of Iraq in the latter's defence of its national soil and legitimate Arab rights. It is our hope that the Islamic Republic of Iran will respond positively to the Iraqi initiative for a cease-fire, which would provide a propitious atmosphere for achieving a just settlement based on good-neighbourly relationships and non-interference in the internal affairs of States.
259.	We wish to take this opportunity to express to President Zia-ul-Haq of the Islamic Republic of Pakistan our gratitude and appreciation for his goodwill efforts on behalf of the Islamic Conference, and our hope that these efforts will be brought to fruition in the achievement of a just and honourable solution.
260.	I should also like to pay a tribute to the efforts of Mr. Agha Shahi, Minister for Foreign Affairs of Pakistan, and to Mr. Habib Al-Shatti, Secretary-General of the Islamic Conference, for their efforts to achieve a solution of this conflict.
261.	Our immediate and overriding concern is to stop the bloodshed and destruction and to accord to each side its rightful due, on the basis of international legitimacy, upon which the Charter of the United Nations rests.
